Title: To Thomas Jefferson from George Jefferson, 27 December 1803
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 27th. Decr. 1803
               
               I shall forward by Mr. Richard S. Hackley, who goes on in tomorrows stage, our revised code of laws as requested in your favor of the 20th.
               I am Dear Sir Your Very humble servt.
               
                  Geo. Jefferson
               
            